DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “elemental copper” in claim 1 is used by the claim to mean “a material comprising copper atoms in any oxidation state (e.g. atoms or ions),”, as evidenced by claim 2, while the accepted meaning is “copper atoms in the zero oxidation state, i.e. metallic copper.” The term is indefinite because the specification does not clearly redefine the term.  It is noted that the specification does include a definition for “elemental copper” at paragraph [0086], however, this 
For purposes of further examination, the Office will assume that “elemental copper” as recited in the claims means copper atoms or ions, in any oxidation state.  
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-11, 13, 15, 17, 18, 20, 21, 23 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck et al (US 5,284,562).
Beck et al teach (see fig. 6, col. 3, lines 1-28, and col. 11, lines 12-22) an electrolytic cell comprising a protective layer (22) covering at least in part of the interior surface of a refractory material assembly (“refractory layer 23 typically composed of alumina or insulating fire brick”) .  The protective layer was made from an alloy comprising copper and thus comprising copper in the zero oxidation state (metallic copper).
Regarding claim 2, the copper alloy protective layer of Beck et al was a structure comprising elemental copper and/or an elemental copper comprising composite material.
Regarding claims 4-11, 13, 15, 17, 18, 20, 21 and 32, each of these claims depends from claim 2 and provides further limitation on the “copper oxide” or “elemental copper comprising composite 
Regarding claim 23, Beck et al teach (see col. 11, lines 12-22 and fig. 6) the electrolytic cell comprising a shell (21) defining an interior surface, with the refractory layer (23) covering the interior surface at the bottom of the shell.  
Claims 1, 2, 4-6, 7-11, 13, 15, 17, 20, 21, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al (WO 01/42531) as evidenced by Hudson et al (US 4,877,507).
Nguyen et al teach (see page 13, lines 16-32, page 21, lines 6-36, examples 2a and 3, page 17, lines 28-35, and figs. 1 and 3) a protective coating comprising oxides of copper (i.e. within the full scope of “elemental copper” as discussed above in paragraph 5 above) that in the preferred embodiment is applied to protect surfaces of the anode, but in alternative embodiments was applied to the wall and floor surfaces of the electrolysis cell.  Per fig. 1, protective layers (20A and 20B) cover at least in part of the floor surfaces of the cell.
However, Nguyen et al fail to explicitly teach that the floor surfaces of the cell comprised a refractory material assembly covering an interior surface of the cell.  Nguyen et al do show carbon blocks (15), and also some structure beneath the carbon blocks, but fails to describe the lower structure.
Hudson et al show (see abstract, fig. 1, col. 4, lines 34-50) the conventional structure of such electrolysis cells, wherein carbon cathode blocks (16) are placed over insulating alumina (refractory) blocks (17).

Note that while the specification shows (fig. 1) the protective layer (18) being located above the refractory material assembly (16) and below the cathode blocks (22), the claims are not limited to this embodiment.  Any protective layer laying above the refractory material assembly meets the structure of the invention as claimed.
Regarding claim 2, Nguyen et al teach the protective layer comprising copper oxide and possibly a mixture of copper oxide with nickel oxide.  Thus, Nguyen et al meets the “copper oxide” and “a copper oxide containing composition” 
Regarding claims 4-6, Nguyen et al teach applying the protective layer as 100% copper oxide (CuO) as a slurry.  
Regarding claims 7-9, Nguyen et al teach (see page 13, lines 25-30) that it was advantageous to additionally add oxide-free metal particles, e.g. copper, to the slurry to improve the protective layer’s effect against oxidation.  Note that metallic copper is considered to be a “reducible copper containing compound”.
Regarding claims 10 and 13, Nguyen et al (see page 10, lines 24-28) that the protective layer could be enhanced by adding a polymeric and/or colloidal binder.  The binder of Example 3 was added within the range of more than 0% by weight and less than 15% by weight.
Regarding claims 11, 15, 17, 21, and 32, each of these claims depends from claim 2 and provides further limitation on the “copper oxide” or “elemental copper comprising composite material” choice from the Markush group of claim 2 or each of the members of the Markush group of claim 10.  However, none of these claims explicitly require selecting the protective layer of claim 2 or further component of 
Regarding claim 20, Nguyen et al (see Example 2a) using surface oxidized copper particles of “-325 mesh”, which corresponds to particles being smaller than 44 microns (m).
Claims 1, 2, 4-6, 9, 20, 23, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Nora (WO 02/070783) as evidenced by Hudson et al (US 4,877,507).
De Nora teaches (see page 7, lines 23-36, page 15, line 24 to page 16, line 6, example 1, fig. 3) a protective coating comprising oxidized copper particles (i.e. within the full scope of “elemental copper” as discussed above in paragraph 5 above) applied to the wall and floor surfaces of the electrolysis cell.  Per fig. 1, protective layers (21) cover at least in part of the floor surfaces of the cell.
De Nora teaches (see page 1, lines 10-17) that the electrolytic cell includes a steel shell and an insulating lining of refractory material.  
Note that while the specification shows (fig. 1) the protective layer (18) being located above the refractory material assembly (16) and below the cathode blocks (22), the claims are not limited to this embodiment.  Any protective layer laying above the refractory material assembly meets the structure of the invention as claimed.
Regarding claim 2, de Nora teaches that the protective layer included copper and/or copper oxide.

Regarding claim 5, de Nora teaches (see Example 1) using 33% by weight copper oxide.  “About 35% w/w” is considered to include 33% w/w. 
Regarding claim 6, de Nora teaches (see Example 2) the copper oxide content including CuO.
Regarding claim 9, de Nora teaches (see Example 1) using partially oxidized copper particles, thus containing both elemental (metallic) copper and copper oxide.
Regarding claim 20, de Nora teaches (see example 2, using CuO particles with a size of less than about 45 micron, which overlaps the instantly claimed range from 10 to 45 micron (m).
Regarding claim 23, de Nora teaches (see page 1, lines 10-17) that the electrolytic cell includes a steel shell and an insulating lining of refractory material.  
Regarding claim 32, this claim further limits one of the Markush group options of claim 2. However, the claim fails to require selection of that particular Markush group member.  Therefore, by teaching one of the other Markush group members of claim 2, de Nora anticipates this claim as written.
Allowable Subject Matter
Claims 3, 18, and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Additionally, claims 15, 17, 21, and 32 would be allowable if amended to positively recite the presence of the particular Markush group member being further limited (e.g. amending claim 32 to recite “wherein the protective layer comprising elemental copper is selected as the elemental copper comprising composite material, wherein said elemental copper comprising composite material is …”) [note that correction of “elemental copper” as required by the rejection under 35 U.S.C. 112(b) above is not made in this proposal; correction of that clarity issue should also be made in the dependent claims].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794